DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This is a Non-Final Office Action in response to Applicant Arguments/Remarks that was filed on 11/30/2020.  This is entitled to the benefit of the filing date of the original application that was filed on 02/05/2019.  

Restriction/Election
Applicant’s election without traverse of claims 1-5 and 15-20 in the reply filed on 11/30/2020 is acknowledged (MPEP §821.02).  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it exceeds 150 words in length.

Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-Al A the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 20, it recites the claimed invention of "receive intent data from at least one of the secondary objects;” The Specification of the instant application, however, fails to provide a written description of the invention, in full, clear, concise, and exact terms as to set forth possession of the claimed invention.  The Specification of the present application disclose only how a present vehicle predicts the intent of other secondary vehicles, in paragraph [0031] and [0033]; and how a vehicle can communicate with a Provider Environment 616 about its own intent in paragraph [0049] and [0050].  The Specification, as filed, does not provide any written description that sets forth possession of the recited claim of a present receive intent data from secondary vehicles in the close proximity of the present vehicle.  
Claim 20 merely defines the invention in a functional language by specifying a desired result, but the specification does not sufficiently identify how the inventor has devised the function/system to be performed or result achieved. Describing a function/system only by the results fails to disclose how the results are obtained. Therefore, it is concluded that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise a system/process to perform the specialized recited functions of the claim.  In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 20 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim fails to disclose the subject matter in the specification of the manner and process of making and using the invention, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to set forth the best mode contemplated by the inventor of carrying out the invention; and to make and use the same in the full scope of the claimed invention without undue experimentation on, but not limited to, the factors laid out in Wands, (858 F.2d 731, 737, 8 USPQ2d 1400, 1404, Fed. Cir. 1988); 
Claim 20 recites the claimed invention of "receive intent data from at least one of the secondary objects;” The Specification of the instant application, however, fails to disclose sufficient information regarding the subject matter of the claimed invention, in full, clear, concise, and exact terms as how to perform and carry out the claimed invention in the best mode contemplated. 

Regarding the scope of the claimed invention, "receive intent data from at least one of the secondary objects” is given the broadest interpretation as a present object (e.g. vehicle) receives, directly or indirectly, intent data of future moves of secondary objects (e.g. vehicles). The Specification of the present application discloses only how the present vehicle predicts the intent of other secondary vehicles, as in paragraph [0031] and [0033]; and how a vehicle can communicate with a Provider Environment 616 about its own intent, as in paragraph [0049] and [0050].  The Specification, however, does not teach how the present vehicle can receive intent data, directly or indirectly, from the secondary vehicles in its proximity.
Regarding the nature of the invention, the claimed invention of "receive intent data from at least one of the secondary objects” is directed towards vehicle path planning with respect to collision avoidance using neural networks. In order to carry out the claimed invention, any person skilled in the art would need to understand the mechanism and steps to identify secondary objects in the environment of the present object and receive intent data from such identified secondary objects. The Specification failed to disclose sufficient information, steps and mechanism to carry out the claimed invention. 
Regarding the state of the prior art, at the time the application was filed, there is no sufficient information provide in prior arts on how a present object (or vehicle) receive intent data, directly or indirectly, from the secondary vehicles in its proximity. One of ordinary skilled in the art would be unable to rely on prior arts to figure out how the present vehicle can receive intent data, directly or indirectly, from the secondary vehicles in its proximity.
Regarding the level of one of ordinary skill, at the time the application was filed, one 
Regarding the level of predictability in the art and amount of direction provided by the inventor, at the time the application was filed, due to lack relevant teaching in prior arts on the claimed invention, one of ordinary skilled in the art would need substantial amount and detailed direction than what is currently disclosed in the present Specification in order to learn and carry out  how a present vehicle receives intent data, directly or indirectly, from the secondary vehicles in its proximity.  
Regarding the existence of working examples, the present Specification discloses no embodiments on how a present vehicle receives intent data, directly or indirectly, from the secondary vehicles in proximity of the present vehicle. 
Regarding the quantity of experimentation needed to make or use the invention based on the content of the disclosure, due to lack of prior arts, difficulty of predictability, lack of embodiments teaching the claimed invention in the present Specification, one of ordinary skilled in the art would not be able to accurately guess the missing mechanism/steps and missing information from the current Specification in order to properly make and use the invention. Undue experimentation would be required by one of ordinary skilled in the art, to practice the full scope of claim 20. 
Therefore, it is concluded that the current Specification does not satisfy the enablement requirement under 112(a).  In order to enable one of ordinary skilled in the art, to practice the full scope of claim 20, the Specification as filed must describe the claimed invention in sufficient 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over D1. (US 20190113927 A1, Englard et. al.,  hereafter referred to as D1),
Regarding Claim 1. (Original) A computer-implemented method, comprising: 
	sensing, using one or more sensors of a first vehicle, one or more characteristics of one or more vehicles; [D1 teaches, [0088] The segmentation module 210 is generally configured to identify distinct objects within the sensor data representing the sensed environment. … It is noted that, as used herein, references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”). ]
[D1 teaches one or more processors, in the Abstract: A computer-readable medium stores instructions executable by one or more processors to implement a self-driving control architecture for controlling an autonomous vehicle. D1 furthers navigation data and using machine learning (ML) model,  in [0009] ...The self-driving control architecture also includes a mapping component configured to provide navigation data for guiding the autonomous vehicle through the environment toward a destination, and a motion planner configured to generate, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, and using a machine learning (ML) model trained using reinforcement learning, decisions for maneuvering the autonomous vehicle toward the destination.  D1 further teaches predicting all possible trajectories, active or reactive, of all objects in the environment in “the environment and objects in the environment” in [0088] ...different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”). D1 further teaches making prediction of other objects (including vehicles) reactive action in the environment, in [0012] ... and (2) one or more predicted occupancy grids indicative of which cells are currently expected to be occupied at one or more future instances in time in the two-dimensional representation of the environment. ... The self-driving control architecture further includes a motion planner configured to generate, based on the plurality of cost maps and using an A* planning technique, a grid path through the environment, and to generate decisions for maneuvering the autonomous vehicle toward the destination based on the grid path.; and in [0039] A software architecture of this disclosure generates signals for controlling a self-driving or “autonomous” vehicle. In some embodiments, an aggregate self-driving control architecture (“SDCA”) includes multiple SDCAs that independently generate candidate decisions for controlling operation of the autonomous vehicle.; and in [0043] While different SDCAs may, in some embodiments, have particular components, or general types of components, in common (e.g., a perception component that identifies, classifies and tracks objects in the autonomous vehicle's environment), a second form of diversity may be achieved if the SDCAs have architectures that differ in key respects, such as the type of motion planning system (or “motion planner,” or simply “planner”) that is utilized. For example, one or more SDCAs may use “learning based” planners (e.g., planners trained using supervised learning or reinforcement learning), one or more other SDCAs may use “search based” planners (e.g., A* planners), one or more other SDCAs may use “sampling based” planners, and one or more other SDCAs may use “predictive control based” planners (e.g., model predictive control planners). Moreover, the SDCAs may also, or instead, vary in other ways, such as utilizing perception components that employ different techniques for identifying, classifying and/or tracking objects, and/or prediction components that employ different techniques for predicting future positions of objects, etc. ; and in [0213] ...The numerical values/risks for particular cells may be determined based on the occupancy grids (e.g., current and expected object positions, object types, etc.), the received navigation data (e.g., waypoints indicating the desired route of the autonomous vehicle), and possibly other information (e.g., operational parameters of the autonomous vehicle, detected or predicted behaviors of other objects, etc.).]
	selecting a navigation path from the one or more possible navigation paths based, at least in part, on a value function corresponding to the sensed characteristics of the one or more vehicles;[D1 teaches in [0012]...and (2) one or more predicted occupancy grids indicative of which cells are currently expected to be occupied at one or more future instances in time in the two-dimensional representation of the environment. The self-driving control architecture also includes a mapping component configured to provide navigation data for guiding the autonomous vehicle through the environment toward a destination, and a cost map generation component configured to generate, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, a plurality of cost maps....The self-driving control architecture further includes a motion planner configured to generate, based on the plurality of cost maps and using an A* planning technique, a grid path through the environment, and to generate decisions for maneuvering the autonomous vehicle toward the destination based on the grid path.] and 
	causing the first vehicle to maneuver according to at least a portion of the selected navigation path. [D1 teaches, in [0014]...The computing system is further configured to generate, based on the plurality of cost maps and using an A* planning technique, a grid path through the environment, generate decisions for maneuvering the autonomous vehicle toward the destination based on the grid path, and provide the generated decisions to the one or more operational subsystems to effectuate maneuvering of the autonomous vehicle in accordance with the generated decisions.; and in [0006] ...and (3) provide signals indicative of the generated decisions to one or more operational subsystems of the autonomous vehicle to effectuate maneuvering of the autonomous vehicle in accordance with the generated decisions.]
Regarding Claim 2. (Original) The computer-implemented method of claim 1, further comprising: 
	generating a decision tree for the first vehicle, the decision tree including alternating levels of possible actions for the first vehicle and the probable reactive actions of the at least one second vehicle. [Decision tree is mathematically a sub-set of rule based models in that each decision path can be expressed as a rule as "if condition 1 AND condition 2 And ... then outcome".   Decision trees can be generated by constructing association rules with the target variable on the right. They can also denote temporal or causal relations.  A decision tree is just a special form of rules based model when the rules are expressed as the decision paths and the decision are expressed as the leaves.  D1 teaches using rule-based models (i.e. decision trees) as in [0081] In still other embodiments, the SDCA selector 142 does not include the neural network 144, and selects particular ones of the candidate decisions 106 using rules based models or heuristic models reflecting known qualities of various SDCAs 104. For example, different ones of the SDCAs 104 may include different neural networks (e.g., for perception and/or motion planning, as discussed further below) that were specifically trained for driving in certain conditions (e.g., in certain weather and/or road conditions, or on certain types of roads) and/or in certain situations (e.g., using an on-ramp to a highway, parallel parking, etc.). Alternatively, the SDCAs 104 may have been subjected to performance testing, with various metrics indicating their respective level of performance in different conditions and/or situations. In either case, the SDCA selector 142 may implement a rules-based or heuristic model to select the decisions 106 of the appropriate SDCAs 104 when the corresponding conditions and/or situations are detected (e.g., based on sensor data and perception functions). As a more specific example, the SDCA selector 142 may select the candidate decisions 106 of a first one of the SDCAs 104 that performs well on wet roads at night when those conditions are detected, instead select the candidate decisions 106 of a second one of the SDCAs 104 that performs well on dry roads on overcast days when those conditions are detected, and so on.;  D1 further teaches predicting possible actions of all objects in the environment as in [0092] The SDCA 200 also includes a prediction component 220, which processes the perception signals 208 to generate prediction signals 222 descriptive of one or more predicted future states of the autonomous vehicle's environment. For a given object, for example, the prediction component 220 may analyze the type/class of the object (as determined by the classification module 212) along with the recent tracked movement of the object (as determined by the tracking module 214) to predict one or more future positions of the object.  D1 further teaches, [0043] ...the SDCAs may also, or instead, vary in other ways, such as utilizing perception components that employ different techniques for identifying, classifying and/or tracking objects, and/or prediction components that employ different techniques for predicting future positions of objects, etc. D1 further teaches generating maneuver paths based on predictions, as in [0017] ...The computing system is also configured to generate, based on the signals descriptive of the current state of the environment, signals descriptive of one or more predicted future states of the environment, and use the signals …to set values of one or more independent variables in an objective equation. …use the determined values of the dependent variables to generate decisions for maneuvering the autonomous vehicle toward the destination,]
.Regarding Claim 3. (Original) The computer-implemented method of claim 2, further comprising: 
[A policy network is a function that takes a state and returns a probability distribution over the possible actions.   D1 teaches cost maps in [0012] and objective equation in [0015] as the policy network, which taking the parameters of the current environment state and predict/generate future vehicle actions. Specifically, in [0012]... The self-driving control architecture also includes a mapping component configured to provide navigation data for guiding the autonomous vehicle through the environment toward a destination, and a cost map generation component configured to generate, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, a plurality of cost maps. Each cost map specifies numerical values representing a cost, at a respective instance of time, of occupying certain cells in a two-dimensional representation of the environment. The self-driving control architecture further includes a motion planner configured to generate, based on the plurality of cost maps and using an A* planning technique, a grid path through the environment, and to generate decisions for maneuvering the autonomous vehicle toward the destination based on the grid path.; and in [0015] … Generating the decisions for maneuvering the autonomous vehicle includes using the signals descriptive of the current state of the environment and the signals descriptive of the one or more predicted future states of the environment to set values of one or more independent variables in an objective equation. The objective equation includes a plurality of terms that each correspond to a different one of a plurality of driving objectives over a finite time horizon. Generating the decisions for maneuvering the autonomous vehicle also includes determining values of one or more dependent variables in the objective equation by solving the objective equation subject to a set of constraints, and using the determined values of the dependent variables to generate the decisions for maneuvering the autonomous vehicle toward the destination. D1 further teaches “the environment”, which involves multiple objects and each object's position and movement is considered in the objective equations, as in [0088] The segmentation module 210 is generally configured to identify distinct objects within the sensor data representing the sensed environment. … It is noted that, as used herein, references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”); D1 further teaches determining and forming navigation by taking into consider all objects in the environment, as  in [0010] …  (1) an observed occupancy grid indicative of which cells are currently occupied in a two-dimensional representation of an environment through which the autonomous vehicle is moving and (2) one or more predicted occupancy grids indicative of which cells are currently expected to be occupied at one or more future instances of time in the two-dimensional representation of the environment. The method also includes receiving navigation data configured to guide the autonomous vehicle through the environment toward a destination, and generating, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, and using an ML model trained using reinforcement learning, decisions for maneuvering the autonomous vehicle toward the destination.]
Regarding Claim 4. (Original) The computer-implemented method of claim 2, further comprising: 
	using a trained neural network to estimate values of nodes at one or more levels of the decision tree. [D1 teaches, [0010] ... The method also includes receiving navigation data configured to guide the autonomous vehicle through the environment toward a destination, and generating, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, and using an ML model trained using reinforcement learning, decisions for maneuvering the autonomous vehicle toward the destination.; and [0081] In still other embodiments, the SDCA selector 142 does not include the neural network 144, and selects particular ones of the candidate decisions 106 using rules based models or heuristic models reflecting known qualities of various SDCAs 104. For example, different ones of the SDCAs 104 may include different neural networks (e.g., for perception and/or motion planning, as discussed further below) that were specifically trained for driving in certain conditions
Regarding Claim 5. (Original) The computer-implemented method of claim 1, further comprising: 
	providing at least a first action of the selected navigation path to an optimizer of the first vehicle; [D1 teaches “decision arbiter” as the “optimizer”, in [0039]-[0041]. Specifically in [0039]... A “decision arbiter” dynamically selects specific candidate decisions, and/or analyzes or otherwise utilizes concurrent candidate decisions from a number of different self-driving control architectures, in order to generate final decisions that cause the autonomous vehicle to maneuver accordingly. and in [0040]...select the maneuver having the highest vote count. As another example, the decision arbiter may perform mathematical operations (e.g., calculate a geometric mean, arithmetic mean, median, or weighted average) on operational parameters (e.g., speed, acceleration, steering, braking, etc.) that are output by different SDCAs, and use the results to control the autonomous vehicle.; and [0041]...programmed to recognize which SDCAs operate best in various different circumstances] and 
	causing the first vehicle to maneuver based upon navigation instructions generated by the optimizer. [D1 teaches [0039]... A “decision arbiter” dynamically selects specific candidate decisions, and/or analyzes or otherwise utilizes concurrent candidate decisions from a number of different self-driving control architectures, in order to generate final decisions that cause the autonomous vehicle to maneuver accordingly. and [0040]...select the maneuver having the highest vote count. As another example, the decision arbiter may perform mathematical operations (e.g., calculate a geometric mean, arithmetic mean, median, or weighted average) on operational parameters (e.g., speed, acceleration, steering, braking, etc.) that are output by different SDCAs, and use the results to control the autonomous vehicle.]
Regarding Claim 15. (Original) A system, comprising: 
	at least one processor; [D1 teaches, in the Abstract: Abstract: A computer-readable medium stores instructions executable by one or more processors …] and 
	memory including instructions that, when executed by the at least one processor, cause the system to:  [D1 teaches, in the Abstract: Abstract: A computer-readable medium stores instructions executable by one or more processors …]
	utilize one or more machine learning models to infer a selected navigation path for a first object, wherein the selected navigation path is inferred based, at least in part, on a value function corresponding to characteristics of one or more secondary objects sensed by the first object, the selected navigation path including a sequence of possible actions of the first object and probable reactive actions of the one or more secondary objects. [D1 teaches “cost maps” and “objective equation” as the “value function” in [0012] and [0015]. Specifically, in [0012]... The self-driving control architecture also includes a mapping component configured to provide navigation data for guiding the autonomous vehicle through the environment toward a destination, and a cost map generation component configured to generate, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, a plurality of cost maps. Each cost map specifies numerical values representing a cost, at a respective instance of time, of occupying certain cells in a two-dimensional representation of the environment. The self-driving control architecture further includes a motion planner configured to generate, based on the plurality of cost maps and using an A* planning technique, a grid path through the environment, and to generate decisions for maneuvering the autonomous vehicle toward the destination based on the grid path.; and in [0015] … Generating the decisions for maneuvering the autonomous vehicle includes using the signals descriptive of the current state of the environment and the signals descriptive of the one or more predicted future states of the environment to set values of one or more independent variables in an objective equation. The objective equation includes a plurality of terms that each correspond to a different one of a plurality of driving objectives over a finite time horizon. Generating the decisions for maneuvering the autonomous vehicle also includes determining values of one or more dependent variables in the objective equation by solving the objective equation subject to a set of constraints, and using the determined values of the dependent variables to generate the decisions for maneuvering the autonomous vehicle toward the destination.   D1 further teaches, the environment involves multiple objects and each object's position and movement is considered in the objective equations, as in [0049]...The environment of an autonomous vehicle can include the location and motion of other vehicles, traffic conditions, lighting conditions (e.g., daytime, nighttime), road type (e.g., highway, urban, rural, or residential), and weather.; and in [0088] The segmentation module 210 is generally configured to identify distinct objects within the sensor data representing the sensed environment. … It is noted that, as used herein, references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”).  D1 further teaches, selecting navigation path by determining and predicting all objects in the environment, as in [0010] …  (1) an observed occupancy grid indicative of which cells are currently occupied in a two-dimensional representation of an environment through which the autonomous vehicle is moving and (2) one or more predicted occupancy grids indicative of which cells are currently expected to be occupied at one or more future instances of time in the two-dimensional representation of the environment. The method also includes receiving navigation data configured to guide the autonomous vehicle through the environment toward a destination, and generating, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, and using an ML model trained using reinforcement learning, decisions for maneuvering the autonomous vehicle toward the destination.]
Regarding Claim 16. (Original) The system of claim 15, wherein the instructions when executed further cause the system to: 
	sense, using one or more sensors of the first object, the characteristics of the one or more secondary objects; [D1 teaches, [0009]...The self-driving control architecture includes a perception and prediction component configured to receive sensor data and, based on the received sensor data, generate (1) an observed occupancy grid indicative of which cells are currently occupied in a two-dimensional representation of an environment through which the autonomous vehicle is moving and (2) one or more predicted occupancy grids indicative of which cells are currently expected to be occupied at one or more future instances of time in the two-dimensional representation of the environment. The self-driving control architecture also includes a mapping component configured to provide navigation data for guiding the autonomous vehicle through the environment toward a destination, and a motion planner configured to generate, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, and using a machine learning (ML) model trained using reinforcement learning, decisions for maneuvering the autonomous vehicle toward the destination.  D1 further teaches the environment involves multiple objects and each object's position and movement is considered in the objective equations, as in [0088] The segmentation module 210 is generally configured to identify distinct objects within the sensor data representing the sensed environment. … It is noted that, as used herein, references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”),
	determine, using at least one of the machine learning models, one or more possible navigation paths for the first object; and determine the selected navigation path from the one or more possible navigation paths based, at least in part, on the value function. [D1 teaches “cost maps” and “objective equation” as the “value function” in [0012] and [0015];  D1 further teaches “using an ML model trained” and generating, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, and using an ML model trained using reinforcement learning, decisions for maneuvering the autonomous vehicle toward the destination. in [0010]]
[D1 teaches [0010] … The method includes receiving sensor data and generating, based on the received sensor data,  (1) an observed occupancy grid indicative of which cells are currently occupied in a two-dimensional representation of an environment through which the autonomous vehicle is moving and (2) one or more predicted occupancy grids indicative of which cells are currently expected to be occupied at one or more future instances of time in the two-dimensional representation of the environment. The method also includes receiving navigation data configured to guide the autonomous vehicle through the environment toward a destination, and generating, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, and using an ML model trained using reinforcement learning, decisions for maneuvering the autonomous vehicle toward the destination.]
.Regarding Claim 17. (Original) The system of claim 15, wherein the instructions when executed further cause the system to: 
	cause the first object to maneuver according to at least a portion of the selected navigation path. [D1 teaches, [0014]...The computing system is further configured to generate, based on the plurality of cost maps and using an A* planning technique, a grid path through the environment, generate decisions for maneuvering the autonomous vehicle toward the destination based on the grid path, and provide the generated decisions to the one or more operational subsystems to effectuate maneuvering of the autonomous vehicle in accordance with the generated decisions.; [0006] ...and (3) provide signals indicative of the generated decisions to one or more operational subsystems of the autonomous vehicle to effectuate maneuvering of the autonomous vehicle in accordance with the generated decisions.; and [0088] The segmentation module 210 is generally configured to identify distinct objects within the sensor data representing the sensed environment. … It is noted that, as used herein, references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”)]
Regarding Claim 18. (Currently Amended) The system of claim 15, wherein the instructions when executed further cause the system to: 
	generate a decision tree for the first object, the decision tree including alternating levels of the possible actions for the first object and the probable reactive actions of the one or more secondary objects. [D1 teaches making prediction of other objects (including vehicles) reactive action in the environment, in [0012];  D1 further teaches “rules based models” and “heuristic models” as equivalent to “decision tree”, in [0081] In still other embodiments, the SDCA selector 142 does not include the neural network 144, and selects particular ones of the candidate decisions 106 using rules based models or heuristic models reflecting known qualities of various SDCAs 104. For example, different ones of the SDCAs 104 may include different neural networks (e.g., for perception and/or motion planning,; D1 further teaches, [0088] The segmentation module 210 is generally configured to identify distinct objects within the sensor data representing the sensed environment. … It is noted that, as used herein, references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”)]
Regarding Claim 19.  (Original) The system of claim 18, wherein the instructions when executed further cause the system to: 
	utilize a policy network to determine probable responsive actions at levels of the decision tree for consideration for the one or more possible navigation paths. [A policy network is a function that takes a state and returns a probability distribution over the possible actions.   D1 teaches cost maps in [0012] and objective equation in [0015] as the policy network, which taking the parameters of the current environment state and predict/generate future vehicle actions. Specifically, in [0012]... The self-driving control architecture also includes a mapping component configured to provide navigation data for guiding the autonomous vehicle through the environment toward a destination, and a cost map generation component configured to generate, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, a plurality of cost maps. Each cost map specifies numerical values representing a cost, at a respective instance of time, of occupying certain cells in a two-dimensional representation of the environment. The self-driving control architecture further includes a motion planner configured to generate, based on the plurality of cost maps and using an A* planning technique, a grid path through the environment, and to generate decisions for maneuvering the autonomous vehicle toward the destination based on the grid path.; and in [0015]… Generating the decisions for maneuvering the autonomous vehicle includes using the signals descriptive of the current state of the environment and the signals descriptive of the one or more predicted future states of the environment to set values of one or more independent variables in an objective equation. The objective equation includes a plurality of terms that each correspond to a different one of a plurality of driving objectives over a finite time horizon. Generating the decisions for maneuvering the autonomous vehicle also includes determining values of one or more dependent variables in the objective equation by solving the objective equation subject to a set of constraints, and using the determined values of the dependent variables to generate the decisions for maneuvering the autonomous vehicle toward the destination. D1 further teaches “the environment”, which involves multiple objects and each object's position and movement is considered in the objective equations, as in [0088] The segmentation module 210 is generally configured to identify distinct objects within the sensor data representing the sensed environment. … It is noted that, as used herein, references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”); D1 further teaches determining and forming navigation by taking into consider all objects in the environment, as  in [0010] …  (1) an observed occupancy grid indicative of which cells are currently occupied in a two-dimensional representation of an environment through which the autonomous vehicle is moving and (2) one or more predicted occupancy grids indicative of which cells are currently expected to be occupied at one or more future instances of time in the two-dimensional representation of the environment. The method also includes receiving navigation data configured to guide the autonomous vehicle through the environment toward a destination, and generating, based on the observed occupancy grid, the one or more predicted occupancy grids, and the navigation data, and using an ML model trained using reinforcement learning, decisions for maneuvering the autonomous vehicle toward the destination.]
 Regarding Claim 20.  (Original) The system of claim 18, wherein the instructions when executed further cause the system to: 
	receive intent data from at least one of the secondary objects; [D1 teaches predicting all “different and distinct objects” in the environment of the present vehicle. The environment encompasses all “secondary objects” and the prediction includes all possible reaction of the secondary vehicles, as in [0088] The segmentation module 210 is generally configured to identify distinct objects within the sensor data representing the sensed environment. … It is noted that, as used herein, references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”).  D1 further teaches “intent data” as in [0094] A mapping component 230 obtains map data (e.g., a digital map including the area currently being traversed by the autonomous vehicle) and/or navigation data (e.g., data indicating a route for the autonomous vehicle to reach the destination, such as turn-by-turn instructions), and outputs the data (possibly in a converted format) as mapping and navigation signals 232. In some embodiments, the mapping and navigation signals 232 include other map- or location-related information, such as speed limits, traffic indicators, and so on. The signals 232 may be obtained from a remote server (e.g., via a cellular or other communication network of the autonomous vehicle, or of a smartphone coupled to the autonomous vehicle, etc.), and/or may be locally stored in a persistent memory of the autonomous vehicle, and/or may be generated live in the autonomous vehicle, and/or may have been previously recorded by the autonomous vehicle; and in [0213] ...The numerical values/risks for particular cells may be determined based on the occupancy grids (e.g., current and expected object positions, object types, etc.), the received navigation data (e.g., waypoints indicating the desired route of the autonomous vehicle), and possibly other information (e.g., operational parameters of the autonomous vehicle, detected or predicted behaviors of other objects, etc.). In an alternative embodiment, the numerical values/risks for particular cells are not determined using any navigation data (e.g., if the navigation data is instead used at a later stage, by the motion planner and in conjunction with the cost maps).] and 
. [D1 teaches, [0043] While different SDCAs may, in some embodiments, have particular components, or general types of components, in common (e.g., a perception component that identifies, classifies and tracks objects in the autonomous vehicle's environment), a second form of diversity may be achieved if the SDCAs have architectures that differ in key respects, such as the type of motion planning system (or “motion planner,” or simply “planner”) that is utilized. For example, one or more SDCAs may use “learning based” planners (e.g., planners trained using supervised learning or reinforcement learning), one or more other SDCAs may use “search based” planners (e.g., A* planners), one or more other SDCAs may use “sampling based” planners, and one or more other SDCAs may use “predictive control based” planners (e.g., model predictive control planners). Moreover, the SDCAs may also, or instead, vary in other ways, such as utilizing perception components that employ different techniques for identifying, classifying and/or tracking objects, and/or prediction components that employ different techniques for predicting future positions of objects, etc.; and in [0159] A motion planner 646 of the SDCA 600 utilizes A* planning to process the cost maps 644 and generate decisions 648. The decisions 648 represent a desired/intended trajectory or path of the autonomous vehicle as it moves through the environment represented by the cost maps 644, with the trajectory being updated or revised over time as needed (e.g., as the predicted future environment changes).]

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
US 20200326719 A1, teaches a control device that generates maneuvering decisions using machine learning models on sensory data.
US 20200339116 A1, teaches determining possible moving paths based on predictions.
US 20200189590 A1, teaches determining a driving action in autonomous driving.
US 20180120843 A1, teaches	 using time-series of indicating vehicle motion and path planning using neural networks.
US 20190384303 A1, teaches	 using trained deep neural network to generate vehicle trajectory.
US 10133275 B1, teaches various algorithms to determine vehicle trajectories.
US 20200159215 A1, teaches identifying high-priority agents in the vicinity of a vehicle.
US 20200004247 A1, teaches a movement assembly to move the autonomous device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHOU whose telephone number is (571)272-5478. The examiner can normally be reached on M-F, 8:00a.m.-4:30p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/W.Z./
Examiner, Art Unit 3665

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665